Citation Nr: 1110052	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-24 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder, to include consideration of entitlement to a total rating for compensation based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder and assigned a 30 percent evaluation.

In September 2008, the Board awarded an initial evaluation of 50 percent for posttraumatic stress disorder but denied an initial evaluation in excess of 50 percent.  The Veteran appealed the denial of an initial evaluation in excess of 50 percent to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the Board decision and remand it for additional development and adjudicative action.  The Court granted the motion that same month.  In September 2009, the Board remanded the claim in compliance with the joint motion instructions.  The case has been returned to the Board for further appellate review. 


FINDING OF FACT

Posttraumatic stress disorder has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and such disability does not prevent the Veteran from obtaining and sustaining gainful employment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for posttraumatic stress disorder, to include entitlement to a total rating for compensation based upon individual unemployability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Because service connection for posttraumatic stress disorder was granted in the rating decision on appeal, and an initial rating and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
VA has fulfilled its duty to assist the claimant, including obtaining VA medical records and Social Security Administration records and providing the Veteran with examinations.  The Veteran was provided with a hearing before the Board in July 2008.

In the June 2009 joint motion, the parties noted the Veteran had testified he was in receipt of Social Security Administration disability benefits and that VA had failed to obtain the record.  In September 2009, the Board remanded to obtain those records, obtain any other outstanding records, and provide the Veteran with a VA examination, which included a medical opinion addressing the impact the service-connected posttraumatic stress disorder had on the Veteran's ability to work.  As stated above, VA obtained the Social Security records.  In January 2010, the Veteran was provided with a VA examination, and the examiner addressed whether the service-connected disability prevented the Veteran from obtaining and sustaining gainful employment.  Thus, VA has substantially complied with the Board's remand.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  
 
II.  Analysis-Increased Rating
 
The Veteran asserts that the symptoms from posttraumatic stress disorder warrant a higher evaluation than 50 percent.  At the July 2008 Board hearing, the Veteran testified he had been married five times.  He stated he was not married at the time of the hearing.  He stated he had 10 children, five of which were his own biological children, and two of them were adopted.  The Veteran stated he was not employed now and had started getting Social Security benefits in February 2006.  He stated he had such symptoms as lack of focus and memory and had depression and moods he would go through at times.  He noted that the medication he took helped keep him "on track."  The Veteran denied nightmares, but stated he sweated a lot at night.  He described anxiety that came and went.  He described his anger as "aggressive," but noted that he was careful with his anger.  The Veteran noted that he would remove himself from the situation when he would get angry to avoid an escalation.  As to his job, the Veteran testified he got to a point where he could not function in the job.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
Under the rating criteria for posttraumatic stress disorder, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.
 
Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of between 51 and 60 is defined as "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of between 61 and 70 is defined as "Some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  
 
While the Rating Schedule indicates that the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, it does not assign disability percentages based solely on global assessment of functioning scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of functioning scores are but one factor to be considered in conjunction with all the other evidence of record. 
 
In the June 2009 joint motion, the parties found that the Board's reasons and bases for why an initial evaluation in excess of 50 percent was not warranted was inadequate.  Specifically, they stated the Board failed to address the Veteran's one-time report of homicidal thoughts in the context of the higher rating criteria and why this symptom failed to more nearly approximate the criteria for a higher evaluation.  The Board has taken these statements and applied them to its analysis.

After having carefully and thoroughly reviewing the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 50 percent for posttraumatic stress disorder.  Specifically, the Veteran's overall posttraumatic stress disorder symptoms do not rise to the severity of what the 70 percent criteria contemplate.  In this regard, the evidence shows that the Veteran's speech has been consistently logical and relevant throughout the appeal.  For example, in September 2004, the examiner stated the Veteran's speech was clear with thought processes logical, goal directed, and of normal speed.  In July 2006, the examiner stated the Veteran's speech was coherent and goal directed.  In March 2007, his thoughts were described as linear and logical with no looseness of associations or flight of ideas.  

In September 2007, the examiner stated the Veteran communicated well and that speech production was unremarkable.  In October 2007 and July 2008, the examiner stated the Veteran's thoughts were linear and logical.  At the July 2008 hearing before the undersigned, the Veteran's testimony was logical and relevant to the issue on appeal.  At a July 2008 examination in connection with a claim for Social Security Administration benefits, the examiner stated the Veteran's thoughts were coherent and relevant.  In April 2009, the examiner stated the Veteran's thoughts were clear and coherent, focused, and answers were "on target."  In August 2009 and October 2009, the examiner stated the Veteran's language was intact and his thoughts were linear and logical.  In January 2010, the examiner stated the Veteran's responses to questions were thoughtful and complete.  In March 2004, the examiner stated that the Veteran's speech was at a retarded pace, but there was no indication that the speech was not logical or relevant.  The preponderance of the evidence is against a finding of speech being intermittently illogical, obscure, or irrelevant.

As to suicidal ideation, the Veteran has both denied suicidal thoughts and admitted to passive suicidal thoughts during the appeal period.  For example, in September 2004, the Veteran denied any recent suicidal thoughts.  In July 2006, he reported passive thoughts to the extent that if he died, "That would be okay."  Also at that time, he reported he would not mind being dead.  In March 2007, he denied any suicidal thoughts.  In September 2007, he denied suicidal thoughts but reported having fun thinking about homicidal thoughts (the Board will address this statement later).  In October 2007, February 2008, and July 2008, the Veteran denied suicidal thoughts.  At the July 2008 examination with the Social Security Administration, the Veteran reported he would "never" harm himself because he had two sons living with him at home now.  In April and August 2009, he reported passive thoughts.  In October 2009, he denied suicidal thoughts, and denied them again at the January 2010 VA examination.  The Veteran has never reported suicidal ideation where he has indicated a plan to commit such act.  Once the Veteran obtained custody of his two sons, he began to report that he would never harm himself.  Having passive suicidal thoughts with no intent to act on such thoughts is not indicative of suicidal ideation.  Although even if the Board accepted that the Veteran had suicidal ideation, it does not change the determination that the Veteran's overall posttraumatic stress disorder symptoms do not warrant a 70 percent evaluation.  

As to obsessional rituals, which interfere with routine activities, the Board finds no evidence of this symptom throughout the appeal period.  It has not been reported by medical professionals, and the Veteran himself has not reported any obsessional rituals.  In fact, the Veteran has denied having any obsessional symptoms.  For example, in July 2006, the Veteran denied any obsessive symptoms.  This is evidence against a finding of obsessional rituals, which interfere with routine activities.

As to near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, the Veteran reported having panic attacks for a period of time during the appeal; however, the frequency and severity do not constitute near-continuous panic affecting the Veteran's overall ability to function in his daily life.  For example, in July 2006, the Veteran reported having panic attacks characterized by dyspnea, occasional bradycardia, choking sensations, chest pain, shaking, sweat, and paresthesia.  He described them lasting for 20 to 30 minutes, although some had lasted an hour, and they occurred one to two times a month with less significant attacks occurring one to two times per month (for a total of two to four panic attacks a month).  In August 2006, he described two episodes of panic attacks, but that they had decreased in frequency.  By December 2006, the Veteran reported that anxiety played a "minimal role" in his life.  In December 2007, the Veteran denied having panic attacks anymore.  

As to depression affecting the ability to function, in September 2004, the examiner described the Veteran's mood as euthymic.  In July 2006, the examiner stated the Veteran was cooperative, engaged well, and had good eye contact.  He noted the Veteran was invested in both learning about himself and decreasing the unpleasant symptoms.  In October 2006, the Veteran reported he was "doing better."  The examiner stated the Veteran was cooperative, had a warm manner, engaged well, and had good eye contact.  The Veteran reported his anxiety had overall improved and felt he was functioning well.  The examiner described the Veteran as hopeful and future oriented with a bright affect.  In March 2007, the examiner stated the Veteran's mood was good.  In September 2007, the examiner described the Veteran's mood as "slightly depressed."  

In July 2008, the Veteran reported his depressive symptoms were intermittent.  The private examiner described the Veteran as being grossly euthymic, and noted the Veteran denied being depressed at that time.  In July 2008, the Veteran reported he was doing better, and in August 2008, he stated he was "pretty content."  In April 2009, the examiner stated the Veteran's anxiety was "well controlled."  In October 2009, the Veteran described himself as "doing quite well."  In January 2010, the examiner described the Veteran as "mildly anxious."  The above-described facts are evidence against a finding that the Veteran has near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The panic attacks the Veteran experienced for a period of time are contemplated by the 50 percent evaluation (panic attacks more than once a week).

Throughout the appeal, the Veteran has reported that he threw a printer against the wall, but other than that, he has not had any physical fights with anyone, where he used to have fights on a regular basis.  For example, in September 2004, the Veteran reported he had not had any fights in the last 10 to 15 years, but had smashed a printer against the wall.  In July 2006, the Veteran denied any violence or legal problems.  In July 2008, the Veteran denied becoming interpersonally aggressive in states of anger.  He noted he would get away from what bothered him as his way to calm himself down.  In August 2008, the Veteran reported he was using his skills to monitor his emotions and was able to calm himself when his anxiety worsened.  The only "violence" demonstrated throughout the appeal was the Veteran reporting he had smashed a printer against a wall.  There is no evidence whatsoever of the Veteran being violent with another person.  The Veteran has reported that he is easily irritable around people outside of his family, and thus he socializes mostly with his family, which consists of his wife and eight children (from prior marriages).  The fact that the Veteran has consciously chosen not to be around those who easily irritate him is evidence showing controlled behavior.  The Board finds the evidence as a whole is against a finding of impaired impulse control.

There is no evidence whatsoever of spatial disorientation.  Every time the Veteran has been examined, the examiners have found the Veteran to be oriented.  See March 2004 Veteran Center record, September 2004 VA examination report, September 2006 VA outpatient treatment report, September 2007 VA examination report, July 2008 Social Security Administration record, April 2009 VA outpatient treatment report, and January 2010 VA examination report.  This is evidence against spatial disorientation.

The record is replete with evidence that the Veteran's personal appearance and hygiene are not neglected.  For example, in March 2004, the examiner stated the Veteran's appearance was neat.  In September 2004, the examiner described the Veteran as well dressed and well groomed.  In July 2006, the examiner stated the Veteran's grooming was appropriate.  In August 2006, the examiner stated the Veteran was casually and neatly dressed in pants and a polo shirt and that his beard was cleanly trimmed.  In March 2007, the examiner stated the Veteran was well groomed and kempt.  In September 2007, the examiner stated that appearance and hygiene were appropriate.  In April 2008, the examiner stated the Veteran was well groomed and kempt.  In July 2008, the examiner stated the Veteran was well groomed.  Finally, in January 2010, the examiner stated the Veteran was clean and well groomed.  This is evidence against neglect of personal appearance and hygiene.

The Veteran has reported being married six times.  During the appeal period, the Veteran had been married to his fifth wife, with whom he had been married for approximately 14 years, when she left him to move in with someone else.  In July 2006, the Veteran described their relationship as "great" and supportive.  In 2008, he reported they got a divorce.  The Veteran stated that she left due to his angry outbursts.  The Veteran got married again in approximately 2009.  The Veteran's marriage to his fifth wife was for approximately 14 years, which is evidence against a finding that the Veteran is unable to establish and maintain effective relationships.  On top of that, the Veteran has reported that he enjoys hanging out with his family.  At the January 2010 VA examination, the Veteran stated he had 10 children, five of whom are his biological children, two adopted children, and three step children.  The Veteran stated he was in regular contact with eight of those children, and has had either one or two sons living with him, and he has close relationships with those two sons.  He also has a close relationship with an adopted daughter.  At the July 2008 examination with the Social Security Administration, the examiner found the Veteran had fairly good interpersonal skills.  He stated the Veteran may have trouble with some relationships, but he genuinely enjoyed the time he spent with family, as he reported at the January 2010 VA examination.  The Veteran has three siblings with whom he keeps in touch with on a regular basis.  Thus, while there may be some difficulty in establishing and maintaining effective relationships outside the family, there is no such difficulty with these kind of relationship within the family.  The Board notes that the 50 percent evaluation contemplates difficulty in establishing and maintaining effective work and social relationships.  Thus, while the Veteran has difficulty in establishing and maintaining effective work relationships, the preponderance of the evidence is against a finding that the Veteran is unable to establish and maintain effective relationships.  

As an aside, the Board notes that at the September 2004 VA examination, the Veteran reported that after coming back from Vietnam, he had difficulty settling down and went through four marriages.  There was no indication at that time that the cause of his marriages ending was related to anger issues.  At one point, the Veteran reported he had had some sexual indiscretions, see July 2006 VA treatment record, which would cause problems in any marriage.  The Veteran described himself as a "playboy."  See id.  Thus, while he alleges that his anger was the cause of the loss of some of his marriages, that is of questionable credibility.  

The Veteran has difficulty in adapting to stressful circumstances, but the Board finds that even accepting that the Veteran has this symptom, it does not establish a basis to award a 70 percent evaluation.  The Veteran's GAF scores throughout the appeal have ranged from 52 to 70.  This range contemplates a psychiatric disorder that is mildly or moderately disabling.  In other words, the worst of this range contemplates a disability that is no more than moderately disabling.  When the Veteran was examined in September 2004, the examiner stated the Veteran's current occupational impairment was estimated to be "mild."  In the January 2010 VA examination report, the examiner stated the Veteran's psychiatric disability would not preclude employment.  A 70 percent evaluation contemplates a psychiatric disorder that is severely disabling.  The evidence on the whole does not show the Veteran has posttraumatic stress disorder that is any more than 50 percent disabling.  The Board does not find that the evidence remotely supports a finding that the Veteran's disability picture more nearly approximates the symptoms under the 70 percent evaluation, when he appears to meet only one and possibly two of the nine symptoms described.  See 38 C.F.R. §§ 4.7, 4.21.  

The Board notes that there is some discrepancy in the record as to when the Veteran last worked.  The Veteran has reported to the Social Security Administration that he "became unable to work" on January 1, 2006.  He has also reported to VA he stopped working at that time.  See July 2008 Board hearing transcript.  However, in going through the records in the file, they show the Veteran continued to work after January 2006.  For example, in July 2006, the examiner wrote, "He has had various jobs throughout his adulthood and is currently working for his son's company and is a pastoral counselor for the police and fire department."  In August 2006, the examiner noted they had talked about the Veteran's employment and stated the thought content involved a discussion about "successes at work."  In August 2007, the examiner wrote the Veteran "works as a police/fire chaplain and teaches crisis intervention and stress management."  In September 2007, the examiner wrote, "He is currently working.  He is self-employed doing contract work for his son."  In November 2007, the examiner stated that the Veteran worked as a chaplain for the hospital, police, and ambulance services.  VA treatment records in 2008 and 2009 show the examiner consistently stating that the Veteran was working "in the [information technology] industry."  

In his Social Security Administration application, the Veteran stated he became too disabled to work on January 1, 2006, although he stated he stopped working on August 20, 2007.  Nevertheless, documents in the claims file show continued work after August 2007.  Either the documentation in the VA treatment records is in error, or the Veteran has not accurately reported his working history.  The Board tends to think it is the latter instance, as the examiners have no reason to state such facts unless it is reported by the Veteran.  This significantly hurts the Veteran's credibility in that the Board finds his reports of symptoms to be questionably accurate, particularly his report of how his symptoms affect his ability to work.  Just because the Veteran has reported that he is unable to work due to his service-connected disability, does not mean that he is, in fact, unable to work due to his service-connected disability.  The Veteran's statements and testimony have been accorded lessened probative value.  Additionally, when medical professionals (and more than one) find that the Veteran is capable of working, the Veteran's own statements are accorded even less probative value.  This will be discussed in more detail below.

The Board is aware that the symptoms listed under the 70 percent evaluation are examples of the types and degree of symptoms that would warrant a 70 percent evaluation, and that the Veteran need not have these particular symptoms in order to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the criteria described under the 70 percent evaluation indicate a more serious disability than the Veteran has demonstrated throughout the appeal period.  In reading through the criteria for the 70 percent evaluation, they contemplate a person who is not necessarily in touch with reality, at least at times.  Suicidal ideation, obsessional rituals, illogical speech, near continuous depression, impaired impulse control, spatial disorientation, neglect of personal appearance, difficulty in adapting to stressful circumstances, and inability to establish and maintain relationships are rather severe symptoms.  

In considering the Veteran's symptoms that do not involve those particular symptoms, they are not found to be severely disabling.  Multiple examiners have stated the Veteran has good eye contact, is warm and engaging, and has an appropriate affect.  Only some of the clinical findings show a blunted affect.  See March 2007 VA treatment record, October 2007 VA treatment record, April 2008 VA treatment record, and July 2008 VA treatment record.  However, well over 50 percent of the time, the Veteran's affect was reported as being appropriate.  See September 2004 VA examination report, July 2006 VA treatment records, August 2006 VA treatment record, October 2006 VA treatment record, December 2006 VA treatment record, July 2008 Social Security Administration record, August 2008 VA treatment record, April 2009 VA treatment record, August 2009 VA treatment record, October 2009 VA treatment record, and January 2010 VA examination report.  In the latter medical records, the Veteran was described as being cooperative, affable, engaging, warm, smiling frequently, grossly euthymic, connecting well, outgoing, and having good eye contact.  

The Veteran definitely had some increased symptoms during the appeal period around 2007.  He reported to a VA examiner in April 2008 that he had been surrounded by many deaths in the last year.  It appears one of the deaths was his daughter.  The 50 percent evaluation covers periods of exacerbation of the disability.  38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  

In the joint motion, the partied noted that the Veteran reported he had an "ordering compulsion" and reported he had homicidal thoughts "that he found satisfying, but he stated that he would never act on those thoughts" in September 2007.  However, at no other time did the Veteran report having active homicidal ideation and specifically denied homicidal ideation.  See July 2006 VA treatment record, March 2007 VA treatment record, February 2008 VA treatment record, April 2008 VA treatment record, August 2008 VA treatment record, April 2009 VA treatment record, and January 2010 VA examination report.  A onetime report of thoughts of homicidal ideation, particularly when the claimant reports that he has no intention of acting on those thoughts, is not a basis to award a 70 percent evaluation, when the Veteran's overall disability does not show symptoms that resemble those described in the 70 percent evaluation.  The Veteran has consistently denied audio hallucinations, visual hallucinations, and delusions.  His judgment and insight have varied throughout the appeal from fair to good.  The Veteran has not had any physical violence against another person and damaged one inanimate object during the appeal period, which appeal period began in 2004 (approximately six years).  Throughout the appeal period, the Veteran expressed working on his anger outbursts, which he stated had been successful.  The Veteran has had periods of regression, but on the whole, he has shown significant improvement in his anger issues.  See April 2009 VA treatment record ("Overall doing well with some depression but stable, no risk of harming self or others. . . .  Symptoms do not seem to fit into a greater constellation of problems and are not overly troubling to him.")

The Veteran's disability is now 50 percent disabling, and the Board finds that such is the appropriate evaluation.  For example, for approximately one year the Veteran reported to have a blunted affect.  There is no evidence of circumstantial, circumlocutory or stereotyped speech.  See page 7 of decision addressing the Veteran's lack of evidence of speech being intermittently illogical, obscure, or irrelevant.  When the Veteran was reporting panic attacks, he was not reporting panic attacks occurring more than once a week, but approximately one time per week (four times a month).  The Veteran has reported he no longer has panic attacks.  The Veteran has reported having difficulty in understanding complex commands (although some examiners stated the Veteran did not have difficulty in understanding complex commands).  Examiners have reported the Veteran's judgment to be between fair and good.  In reading through all the treatment records and the July 2008 hearing transcript, one would conclude the Veteran has good judgment.  He has stated he would never harm himself because he has custody of two children.  He has married again and has described getting along pretty well with his new wife.  The Veteran has disturbances of motivation and mood and difficulty in establishing and maintaining effective work relationships.  These symptoms are indicative of a 50 percent evaluation and no higher.  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The symptoms presented by the Veteran's posttraumatic stress disorder are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is evidence throughout the appeal that the Veteran's posttraumatic stress disorder did not necessitate any hospitalization and it has not caused a marked interference with employment.  The Veteran claims it has caused him marked interference with employment; however, the Board cannot make that same finding, for the reasons described above.  The Veteran's credibility particularly as to his ability to work is of significantly lessened probative value because of the inconsistency between what he has stated and what the evidence shows.  Thus, there is a lack of credible evidence that posttraumatic stress disorder has caused a marked interference with employment.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
As such, entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder, is denied.  The Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Fenderson during this period.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not otherwise for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III. - Analysis TDIU

As to individual unemployability, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service- connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Veteran contends that he is unemployable due to the service-connected posttraumatic stress disorder.  He has not contended that any of the other service-connected disabilities have impacted his ability to work.  Rather, he has attributed his inability to work solely to posttraumatic stress disorder.  The Veteran is service connected for posttraumatic stress disorder, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; residuals of status post prostate cancer, evaluated as 10 percent disabling, and bilateral hearing loss and erectile dysfunction, both evaluated as noncompensably disabling.  The Veteran has a combined evaluation of 60 percent.  Thus, he does not meet the schedular criteria for a total rating for compensation based upon individual unemployability, which includes consideration of the provisions of 38 C.F.R. § 4.16(a)(1)-(5).  

That notwithstanding, total disability ratings for compensation may nevertheless be assigned where the schedular rating for the compensable disabilities is less than 100 percent when it is found that the compensable disabilities alone are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Thus, the issue is whether his service-connected disability has precluded him from engaging in substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Veteran has four or more years of college.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disability alone prevents him from obtaining and retaining substantial gainful employment.  The Board is aware that the Social Security Administration has awarded the Veteran disability benefits based upon a psychiatric disorder; however, the Board does not find that the evidence of record supports the same conclusion based on the application of VA's criteria and the Board's questioning the Veteran's credibility.  As already stated above, when the Veteran was examined in September 2004, the examiner stated the Veteran's current occupational impairment was estimated to be "mild."  In the July 2008 Social Security Administration psychiatric evaluation, the examiner stated that the Veteran did not have problems with social interaction and that he had moderate difficulty in functioning right now.  This examiner did not find that the Veteran had an impairment in his capacity to reason or understand.  He noted difficulties with memory and concentration.  The examiner noted, "One has the impression that he could not perform work activities consistently through a normal workday."  Even accepting that statement as true, the Board finds that such impression must be based, in part, on statements provided by the Veteran, which statements regarding his ability to work have significantly lessened probative value.  In the January 2010 VA examination report, the examiner stated the Veteran's psychiatric disability would not preclude employment.  

The Board accords more probative value to the September 2004 and January 2010 VA examiners's medical opinions than the October 2008 private examiner's opinion, as well as the psychologist's opinion that found the Veteran was no longer able to work under the criteria for the Social Security Administration.  It is not only the two VA medical opinions from these two examination reports, but when multiple examiners evaluate the Veteran and assign GAF scores of between 52 and 70, such is not indicative of a finding that the Veteran is unable to work due to the psychiatric disorder.  The ranges of GAF scores of between 51 and 60 and 61 and 70 do not contemplate a psychiatric disorder that prevents a person from working.  A GAF score of 51 to 60 contemplates a moderate impairment in the ability to work, which is not the same as severe or total impairment.

For the above reasons, the Board concludes the preponderance of the more objective and competent medical evidence of record is against the Veteran's claim, and the claim is denied.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder, as well as a total rating for compensation based upon individual unemployability, is denied.



_______________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


